Citation Nr: 9902993	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  94-15 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to assistance in acquiring specially adaptive 
housing.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from July 1949 to January 
1970.  

The current appeal arises from a July 1993 rating action 
denying entitlement to specially adaptive housing or a 
special home adaptation grant.  The veteran disagreed with 
the denial of entitlement to specially adaptive housing, but 
not with the denial of a special home adaptation grant.  The 
veteran's substantive appeal was also limited to the denial 
of specially adaptive housing.  The only issue developed and 
certified on appeal is that set out on the title page.  

The same July 1993 rating action also denied service 
connection for multiple sclerosis.  The veteran disagreed 
with this decision and was furnished a statement of the case 
in December 1994; however, no substantive appeal was filed 
and this denial became final.  Subsequently, the veteran's 
attempt to reopen his claim for service connection for 
multiple sclerosis was denied by rating action in November 
1997 on the basis that no new and material evidence had been 
submitted.  No appeal was taken with respect to this adverse 
decision.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  Service connection is in effect for herniated nucleus 
pulposus with hyperesthesia with a disability rating of 60 
percent.  

3.  Service connected disability does not result in the loss 
of use of a lower extremity which so affects the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  


CONCLUSION OF LAW

The requirements for entitlement to assistance in acquiring 
specially adapted housing are not met.  38 U.S.C.A. § 2101 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.809, 4.63 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim is "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  The credibility of the 
veteran's evidentiary assertions is presumed for making the 
initial well-grounded determination.  The Board is also 
satisfied that the duty to assist mandated by 38 U.S.C.A. § 
5107(a) has been fulfilled.  

If the weight of the evidence supports the claim or the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim, the appellant prevails.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background.  The veteran injured his back in service 
and received treatment therein.  In 1971, he underwent a 
laminectomy at L4-5.  On initial VA examination in June 1972, 
the veteran complained of low back pain with radiation down 
the left leg.  A rating action in July 1972 assigned a 20 
percent rating for a herniated disc.  

In 1973, the veteran was hospitalized and had a lumbosacral 
fusion from L4 to S1.  Following a temporary total rating for 
the hospitalization and convalescence, the veteran's rating 
was increased to 40 percent effective May 1, 1973.  

On VA examination in November 1974, the veteran wore a back 
brace, walked with a limp and used a cane.  He had atrophy of 
the left leg and there were sensory changes relating to L5 
left.  There were also absence of ankle jerk and positive 
Babinski.  A rating action in January 1975 increased the 
veteran's rating to 60 percent and determined that he was 
individually unemployable due to his sole service-connected 
disability.

The veteran's statements and the medical evidence of record 
show that the presence of multiple sclerosis was first 
identified in 1983.  In June 1993, the veteran filed a claim 
seeking specially adaptive housing.  VA medical record from 
1991 to 1993 show treatment for low back complaints as well 
as symptomatology attributable to multiple sclerosis.  

A rating action in July 1993 denied the benefit sought.  In 
his notice of disagreement, the veteran argued that he had to 
use crutches or a wheelchair to get around and he attributed 
this need to his service-connected low back disability.  

The veteran underwent a VA examination in July 1997.  The 
examiner noted the history of the veteran's service-connected 
low back disability and that he had used a cane to ambulate 
since his second back surgery in the early 1970s.  He noted 
that multiple sclerosis had been diagnosed in 1983 and that 
the veteran had been using crutches in both hands since then.  
The examiner noted the veteran was able to drive an automatic 
vehicle and could perform all activities of daily living 
without assistance.  Motor examination revealed mild weakness 
in the left psoas muscle due to pain.  No atrophy or 
fasciculations were noted.  Reflexes were trace/4 and symmet-
ric in the arms and legs.  His gait was slow.  He walked with 
a crutch in both arms due to loss of balance.  The examiner's 
pertinent impression was status post lumbar fusion from L4 to 
the sacrum without evidence of acute lumbar radiculopathy.  
The examiner also stated that 80 percent of the veteran's 
problems were attributable to multiple sclerosis and only 20 
percent to his service-connected low back disability.  

Criteria.  A certificate of eligibility for assistance in 
acquiring specially adapted housing may be provided if, among 
other things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to: 

(1) The loss, or loss of use, of both lower extremities 
such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or 

(2) Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of 
one lower extremity, or 

(3) The loss or loss of use of one lower extremity 
together with residuals of organic disease or injury 
which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or 

(4) The loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.

38 U.S.C.A. § 2101; 38 C.F.R. § 3.809.  

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., n stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of 2 major joints of an 
extremity, or shortening of the lower extremities of 3 1/2 
inches or more, will be taken as loss of use of the hand or 
foot involved.  Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent foot drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  38 C.F.R. § 4.63.  

Analysis.  Applying the pertinent legal criteria to the facts 
summarized above, the Board notes that the veteran's claim 
must fail.  It is not shown that the veteran has a service-
connected low back disability that results in the loss of use 
of his lower extremities as claimed by the veteran.  While 
the record shows that the veteran uses crutches and a 
wheelchair, their use is necessitated by his nonservice-
connected multiple sclerosis and not by service-connected 
disability.  The Board has considered the veteran's 
contentions, but he has furnished no medical evidence or 
opinion to support his claim.  The veteran, as a layman, is 
not competent to assign a specific etiology to his 
symptomatology.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Further, the 1997 VA examiner noted that 
overwhelming majority of the veteran's symptomatology was 
attributable to multiple sclerosis.  This included the 
veteran's loss of balance for which he uses crutches.  The 
veteran's unsupported contention is outweighed by the 
conclusion by the VA examiner that 80 percent of the 
veteran's problems are attributable to multiple sclerosis, 
while only 20 percent is due to the veteran's service-
connected herniated nucleus pulposus.

In making denying the veteran's claim, the Board does not 
mean to minimize the severity of the service-connected 
disability, and notes that the 60 percent disability rating 
in effect for his low back disability reflects the severe 
nature of this disability.  However, the legal criteria cited 
above are controlling and specially adapted housing benefits 
cannot be granted as the evidence of record fails to show 
that the veteran has lost the use of both lower extremities 
due to service-connected disability.  It is also neither 
contended nor shown that the veteran meets any of the other 
three criteria under 38 C.F.R. § 3.809 that would allow the 
award of the benefit sought.  Thus, the benefit sought on 
appeal must be denied.  


ORDER

Entitlement to assistance in acquiring specially adaptive 
housing is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 4 -
